Citation Nr: 1039975	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1977 to 
September 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 RO rating decision.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing held at the RO in September 2005.  A 
transcript of that hearing is of record.

In November 2005 and April 2008, the Board remanded the appeal to 
the RO via the Appeals Management Center (AMC) in Washington, DC.

In April 2008, the Board assigned an increased rating of 60 
percent for the service-connected systemic lupus erythematosus 
with anemia, thrombocytopenia, polyarthralgias, and leucopenia  


FINDINGS OF FACT

1.  The service-connected disabilities consist of systemic lupus 
erythematosus with anemia, thrombocytopenia, polyarthralgias, and 
leucopenia rated as 60 percent disabling; bronchitis (to include 
claim for asthma) rated 30 percent disabling; right knee, status 
post arthroscopy, degenerative arthritis, significant loss of 
medial and lateral compartments with patellofemoral syndrome and 
chondromalacia rated 10 percent disabling; low back strain rated 
10 percent disabling; temporomandibular joint subluxation rated 
10 percent disabling; hypertension rated as no percent disabling; 
and tarsal tunnel syndrome of the right foot rated as no percent 
disabling.  The Veteran has a combined rating of 80 percent.  

2.  The Veteran is shown as likely as not to be prevented from 
securing and following substantial gainful employment consistent 
with her work and educational background due to her service-
connected disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.16 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, a full discussion of VCAA is not required at this 
time.

Here, the Veteran has been granted service connection for 
systemic lupus erythematosus with anemia, thrombocytopenia, 
polyarthralgias and leucopenia, rated as 60 percent disabling; 
for bronchitis (to include claimed asthma), rated as 30 percent 
disabling; for the residuals of a right knee arthroscopy with 
degenerative arthritis manifested by loss of medial and lateral 
compartments with patellofemoral syndrome and chondromalacia, 
rated as 10 percent disabling; for low back strain, rated 10 
percent disabling; for temporomandibular joint subluxation, rated 
as 10 percent disabling; for hypertension, rated at no percent; 
and for tarsal tunnel syndrome of the right foot rated at no 
percent.  The combined rating is 80 percent.  

In April 2008, the Board remanded the issue of a TDIU rating to 
afford the Veteran a VA examination to determine the current 
severity of the service-connected disabilities in connection with 
her claim for a TDIU rating 

Other submitted evidence included VA Vocational Rehabilitation 
records showing that the Veteran experienced difficulty is 
accomplishing her established goals due to absences caused by her 
service-connected systemic lupus erythematosus with anemia, 
thrombocytopenia, polyarthralgias and leucopenia.  In April 2003, 
the Veteran was noted to have been forced to withdraw from school 
due to the seriousness of her service-connected condition.  

In connection with a VA examination in November 2006, the Veteran 
reported last working as a part time tax preparer in 2004.  She 
reported that she could not work 40 hours per week because she 
got tired easily.  

The Veteran was afforded three VA examinations in February 2010 
to address the severity of her service-connected disabilities and 
the impact that the service-connected disabilities had on her 
occupational functioning and ability to work.

At an orthopedic examination in February 2010, the Veteran 
complained of right knee and foot pain on a daily basis and low 
back pain most of the time.  She had occasion swelling, locking 
and instability of the right knee on occasion.  Her low back pain 
radiated into the legs and affected her ability to walk at times.  
The x-ray studies of the right knee showed moderate degenerative 
changes and mild lumbar degenerative joint disease.  The 
pertinent diagnoses were those of right foot pes planus, right 
foot tarsal tunnel syndrome and degenerative joint disease of the 
lumbar spine and right knee.  

Another VA examination in February 2010 noted that the Veteran 
was taking medication for hypertension and had complications or 
symptoms.  She also reported having recurrent arthralgias, fever 
and large nodes, anemia and joint swelling due to lupus for which 
she took medication.  She was put on steroids during acute 
exacerbations that happened at least 3 or 4 times per year.  Her 
activities of daily living were only affected during these 
flares.  Finally, the Veteran reported taking medication for lung 
condition on a daily basis with an inhaler during exacerbations.  

The diagnoses were those of essential hypertension, well 
controlled; systemic lupus erythematosus and bronchial asthma, on 
medication with good response.   The VA examiner noted that it 
was at least as likely as not that the lupus precludes her from 
following a substantially gainful occupation.   

Significantly, the examiner added that strenuous or physical work 
would be prevented in the Veteran's case during acute 
exacerbations, but that sedentary employment would be feasible 
for her to accomplish.  
 
On review of the entire record, the Board finds that service-
connected systemic lupus erythematosus is clearly shown to be 
productive of a significant level of occupational disruption 
during periods of acute flares.  

Moreover, the condition is shown to have affected the Veteran's 
ability to participate in the vocational rehabilitation program 
because she was forced to miss classes due to her service-
connected disability.  This raises serious questions about 
whether the Veteran would be able to perform on a full time basis 
in sedentary types of employment consistent with her educational 
level.  

Thus, after factoring in the industrial inadaptability caused by 
her other conditions, the Board finds that the Veteran is shown 
as likely as not to be precluded from securing and following 
substantially gainful employment consistent with her educational 
and work background by the cumulative impact of the service-
connected disabilities.  

In resolving all reasonable doubt in the Veteran's favor, the 
service-connected disabilities are shown to combine to a level of 
overall disablement that would likely render her unemployable 
given her vocational and educational circumstances.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Accordingly, on this record, the Board finds that a TDIU rating 
is warranted in this case.  


ORDER

 A total rating based on individual unemployability by reason of 
service-connected disability is granted, subject to the 
regulations controlling the disbursement of VA monetary benefits.    



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


